DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “wherein the first control unit turns on the first and third switches and turns off the second switch in a second mode of supplying three-phase AC voltage from the second AC power supply to the load, and turns off the first switch and turns on the second and third switches and executes a third mode of supplying three-phase AC voltage from both of the reverse converter and the second AC power supply to the load in a switching period in which one mode of the first and second modes is switched to another mode, and in the first and second modes, the second control unit controls the forward converter such that terminal-to-terminal voltage of the capacitor becomes a first reference voltage and controls the bidirectional chopper such that terminal-to-terminal voltage of the power storage device becomes a second reference voltage, and in the switching period, the second control unit stops operation of the 
Claims 2-7 depend from the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sugeno et al. (US 2013/0264865) discloses an uninterruptible power supply   [Fig. 1] comprising a forward converter 3 that converts a single phase AC voltage to a DC voltage, a reverse converter [4] that converts the DC voltage to AC voltage, a bidirectional chopper [5, 7] exchanges the DC voltage between a DC bus and battery device [6]; a first switch [SW1] coupled to AC power supply at terminal [1]; a second switch [SW3]  coupled between output of the reverse converter [4] and an output terminal [2]; a third switch coupled between the output terminal [2] and an input of forward converter [3]; a control unit [8] operates the switches [SW1, SW2, SW3] and the forward converter [3] and reverse converter [4]; wherein the control unit turns on the first and second switches and turns off the third switch in a first mode of supplying three-phase AC voltage from the reverse converter to the load [see Fig. 2, par 0060]. 


.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836